Beck, P. J.,
dissenting. I am of the opinion that the verdict directed by the court was the necessary result of the uncontradicted facts appearing in the evidence. It is.unnecessary to enter here upon a discussion at length of the principles of law that underlie the judgment, and in consideration of which I reach the conclusion that the ruling and judgment of the court should be affirmed. The principles of law controlling in the case are discussed at length in the opinion rendered by the court in the case of Ga. B. & L. Asso. v. Faison, 114 Ga. 655. In that case it was said: “When land is sold and a portion of the purchase-money is paid by the vendee, and the vendor delivers to the vendee a bond conditioned to make titles upon the payment of the balance of the purchase-money, both the vendor and the vendee have a beneficial interest in the land, and each may sell or assign his interest, and the interest of either will pass to the purchaser at a sale had under an execution issued against the vendor or the vendee, as the case may be. But whether the sale be a judicial sale or a private sale, 'it is not the land but the debtor’s interest in it, whether he be vendor or vendee, that is sold, leaving the residue untouched.’ Wilkerson v. Burr, 10 Ga. 117. The purchaser of: the interest of the vendor, whether at private or public sale, is entitled to call for the balance of the purchase-money as the representative of the vendor, and the purchaser of the interest of the vendee is entitled to call for a conveyance as the representative of the vendee, upon paying the balance due upon the purchase-money. In determining what iirterest in the land the purchaser under such circumstances would obtain, it is therefore necessary to decide in each ease what was the interest in the land, at the time of the sale, of the person from whom such purchaser bought. If the vendor transfers to a third person, without endorsement or guarani^, the unpaid purchase-money notes of the vendee, the vendor from that moment ceases to have any interest whatever in the land, and a purchaser from him at private sale, or a purchaser at judicial sale under an execution against him, acquires no interest whatever in the land. Tompkins v. Williams, 19 Ga. 570 (5); McGregor v. Matthis, 32 Ga. 417; Neal v. Murphey, 60 Ga. 388.”
*297"When Smith, the vendor, executed a security deed to Northeastern Banking Company, he conveyed to that company all of his beneficial interest in the land that remained in him, and which was represented by the notes for the unpaid purchase-money which were in his hands at the time of the execution of the deed, four of them being the notes that were afterwards transferred to Gholston Brothers before due. It is distinctly ruled in the case cited above that a vendor, situated as Smith was at the time of the execution of the security deed to the land in question, had a beneficial interest in the land to the amount of the notes still held and possessed by him for the unpaid purchase-money. His conveyance to the banking company conveyed all of his interest. So, at the time of the conveyance, a time prior to the delivery of the notes to Gholston Brothers, there were two parties who had an interest in the land; one was the petitioners, the Owenbys, and the other the Northeastern Banking Company. The Owenbys had a right, when the notes became due, to complete their title to the land. It could only be completed by acquiring the interest of the other party. -That party was the banking company. They could not be required, in order to complete their title, both to purchase the interest of the banking company and to pay the notes to Gholston Brothers. Gholston Brothers had no interest in the land which, by the payment of the notes, the Owenbys could acquire and thereby perfect their title. The bank did have such an interest, — the outstanding fractional interest requisite to integrate the title of the Owenbys; and the Owenbys had the legal right under the bond for title, upon the payment of the outstanding notes, to acquire the interest of the bank. And the judgment of the court established their right to this, and properly went further to the extent 'of relieving them from the necessity of paying anything on the notes to Gholston Brothers. For the reasons stated, I dissent from the ruling made by the majority.